The first paragraph of the August 10,2006 Decision of the Sentence Review Division states the following: “On March 15, 2005, the defendant was sentenced to the following: Count II: Ten (10) years in the Montana State Prison, for the offense of Theft, a felony; Count IV: A commitment to the Cascade County Detention Center for a term of six (6) months, for the offense of Criminal Possession of Dangerous Drugs, a misdemeanor; and CountV: A commitment to the Cascade County Detention Center for a term of six (6) months, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. Said sentences shall rim concurrently with each other. The Court found the Defendant not to be eligible for parole”.
The date the defendant was sentenced should be changed to reflect the correct date of March 10, 2004.
NOW, THEREFORE, IT IS ORDERED that the first paragraph of the Decision of the Sentence Review Division dated August 10, 2006, SHALL READ as follows:
*83DATED this 31st day of August, 2006.
On March 10, 2004, the defendant was sentenced to the following: Count II: Ten (10) years in the Montana State Prison, for the offense of Theft, a felony; Count IV: A commitment to the Cascade County Detention Center for a term of six (6) months, for the offense of Criminal Possession of Dangerous Drugs, a misdemeanor; and Count V: A commitment to the Cascade County Detention Center for a term of six (6) months, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. Said sentences shall run concurrently with each other. The Court found the Defendant not to be eligible for parole.
Alternate Chairperson, Hon. Randal I. Spaulding.